      Case 2:19-cv-01463-DSC-MPK Document 46 Filed 04/03/20 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ADAM HEASTER, Individually and For                )
 Others Similarly Situated,                        )
                                                   )   Case No. 2:19-CV-01463-MPK
                         Plaintiff,                )
                                                   )
         v.                                        )
                                                   )   Electronically Filed
 EQT CORPORATION,                                  )
                                                   )
                         Defendant.                )
                                                   )

               DEFENDANT’S OPPOSITION TO HEASTER’S MOTION FOR
              CLARIFICATION AND REQUEST FOR TELEPHONIC HEARING

        EQT Production Company, incorrectly captioned as EQT Corporation (“Defendant” or

“EQT”), by and through its undersigned counsel, submits this brief in opposition to the Motion

for Clarification and Request for Telephonic Hearing filed by Plaintiff Adam Heaster

(“Plaintiff”).

                                      I.    INTRODUCTION

        Plaintiff’s Motion for Clarification is a misguided attempt to relitigate issues that this

Court properly resolved when it denied Plaintiff’s Motion to Compel subpoena responses from

non-party DPS Land Services, LLC (“DPS”).

        In his Motion for Clarification, Plaintiff restates the same arguments presented in his

Motion to Compel, arguing that he is entitled to broad ranging discovery from non-parties like

DPS in advance of this Court deciding whether to grant conditional certification pursuant to

Plaintiff’s underlying FLSA class action claims. In challenging this Court’s Memorandum

Order, Plaintiff fails to identify any compelling reasons for this Court to reconsider or revisit its

Memorandum Order denying his Motion to Compel.
     Case 2:19-cv-01463-DSC-MPK Document 46 Filed 04/03/20 Page 2 of 10




       Also, in seeking reversal of this Court’s Memorandum Order, Plaintiff misstates EQT’s

position on a number of fronts. Contrary to Plaintiff’s intimations, EQT never stipulated or

conceded that the discovery sought from DPS was relevant or needed at this juncture in the

litigation. Additionally, EQT believes that discovery from non-party landmen vendors like DPS

is particularly inapposite given EQT’s pending Motion to Compel Arbitration, which, if granted,

would obviate the need for or propriety of any pre-certification discovery regarding alleged

putative class members.

       Accordingly, Plaintiff’s request for a telephonic hearing to address this Court’s

Memorandum Order should be denied. The Court correctly denied Plaintiff’s Motion to Compel,

and the parties are not in need of additional explanation or clarification from the Court regarding

the reasons or grounds for its Order.

                              II.       FACTUAL BACKGROUND

       In this lawsuit, Adam Heaster (“Plaintiff” or “Heaster”) seeks to recover overtime wages

on behalf of himself, and as a representative of other similarly situated individuals under the Fair

Labor Standards Act (the “FLSA”) and the Pennsylvania Minimum Wage Act (the “PMWA”).

[ECF No. 22, at ¶¶ 1, 16].1 Specifically, Plaintiff contends that he and other landmen were

misclassified as independent contractors and were improperly paid a day rate without overtime

compensation. [Id. at ¶ 5]. Though Plaintiff was an employee of a third party entity known as

Percheron Professional Services, LLC (“Percheron”), he claims that EQT is nevertheless

responsible for the purported overtime violations as a joint employer.

       EQT filed an Answer [ECF No. 27] to the First Amended Class and Collective Action

Complaint [ECF No. 22] (the “Complaint”) on February 5, 2020, and this Court issued a Case


1
       All pleadings are referred to herein by their electronic case file (“ECF”) number.


                                                 2
      Case 2:19-cv-01463-DSC-MPK Document 46 Filed 04/03/20 Page 3 of 10




Management Order, directing the parties to engage in limited discovery for purposes of

facilitating mediation [ECF No. 24]. Plaintiff thereafter served third-party subpoenas on various

non-party vendors that provided landmen services to EQT within the last three years, including

DPS. Plaintiff’s third-party subpoenas sought identification information, payroll data and time

records.

       After the Court issued its Case Management Order, EQT discovered that Plaintiff had

entered an arbitration agreement with his employer, Percheron, wherein Plaintiff waived his right

to file a lawsuit as a collective action representative and agreed to individually arbitrate any

claims he may have that are related to EQT, including any disputes concerning hours worked and

the payment of wages. Based on this discovery, EQT filed a Motion to Compel Arbitration,

which is presently pending before the Court. [ECF No. 33].

       Meanwhile, DPS objected to the third-party subpoena on the grounds that DPS never

contracted with or employed Plaintiff Adam Heaster, rendering any information in the

possession of DPS irrelevant to Plaintiff’s claims.

       Plaintiff filed a motion to compel subpoena responses from DPS; and in a Memorandum

Order dated March 9, this Court denied Plaintiff’s Motion to Compel, holding that Plaintiff

“cannot establish the relevance of pay information from a [third party] vendor that never

contracted with or employed him.” [ECF No. 40, at p.3]. This Court further held that “[i]n the

absence of an identified and named putative class member who has opted into this litigation,

Heaster is not entitled to broad discovery of pay records solely based upon DPS’s status as an

EQT vendor.” Id.

       Plaintiff now seeks a telephonic hearing so that it can challenge the propriety of this

Court’s Memorandum Order.




                                                  3
      Case 2:19-cv-01463-DSC-MPK Document 46 Filed 04/03/20 Page 4 of 10




                                       III.   ARGUMENT

       A.      Plaintiff Misstates EQT’s Position Regarding the Alleged Relevance of
               Landmen Data in the Possession of Third Party Vendors.

       In his Motion for Clarification, Plaintiff clams that “Heaster and EQT agreed [that the]

discovery [sought from DPS] was relevant” to the underlying litigation, notwithstanding the

existence of an arbitration agreement signed by Plaintiff. [See ECF 44, at p.2]. This assertion

misrepresents EQT’s position on multiple levels.

       First, EQT never stipulated or conceded that the discovery sought from DPS was relevant

or needed at this juncture in the litigation. Rather, as evidenced by the Joint Rule 26 Repot filed

in this matter, EQT took the position that “initial disclosures should be limited to the information

in Defendant’s possession, custody, and control as it pertains to Plaintiff and those other

potential class members who performed services on Defendant projects through Percheron

[who contracted with Heaster] only.” [ECF No. 16].

       Second, EQT never stipulated or conceded that the discovery sought from DPS (or any

other non-party vendor) was relevant notwithstanding the arbitration agreement signed by

Plaintiff. Rather, when EQT learned of the arbitration agreement that Plaintiff entered into with

Percheron, EQT promptly filed a Motion to Compel Arbitration. [ECF No. 33]. In its Motion to

Compel Arbitration, EQT argues that pursuant to the aforesaid arbitration agreement, Plaintiff

waived his right to file a lawsuit as a collective action representative when he agreed to arbitrate

all claims against EQT “in [his] individual capacity and not as a class, collective or

representative action.” [ECF No. 34, at p.4]. By moving for an order dismissing Plaintiff’s class

action lawsuit and compelling arbitration, EQT implicitly disavowed the relevance of discovery

sought from DPS or any other non-party that may possesses information regarding the alleged

putative class members.



                                                  4
     Case 2:19-cv-01463-DSC-MPK Document 46 Filed 04/03/20 Page 5 of 10




       To be clear, EQT maintains that Plaintiff is not an appropriate collective action

representative and that Plaintiff’s attempts to obtain information regarding putative class

members are unwarranted.

       B.      Plaintiff’s Motion Should Be Denied As Plaintiff Has Failed to Identify Either
               Intervening Changes in the Law, the Emergence of New Evidence, or a Clear
               Error of Law.

       Plaintiff’s Motion for Clarification is an attempt to relitigate the issues that this Court

decided when it issued its March 9 Memorandum Order. Aside from misrepresenting EQT’s

position regarding the alleged relevance of non-party discovery, Plaintiff recycles the same

arguments in his Motion for Clarification that Plaintiff presented in his Motion to Compel.

       In this sense, Plaintiff’s Motion for Clarification should have been presented as a Motion

for Reconsideration. Plaintiff, however, cannot establish grounds for reconsideration of this

Court’s March 9 Memorandum Order. A party is not entitled to reconsideration unless the party

can establish either (1) the development of an intervening change in the law, (2) the emergence

of new evidence not previously available, or (3) the need to correct a clear error of law or

prevent a manifest injustice. See Williams v. City of Pittsburgh, 32 F. Supp. 2d 236, 238 (W.D.

Pa. 1998). Here, Plaintiff has not identified any intervening changes in the law, or the

emergence of new evidence, and Plaintiff has failed to identify a clear error of law. Accordingly,

Plaintiff’s motion should be denied.

       C.      A Telephonic Hearing is Not Needed to Resolve Plaintiff’s Motion.

       As previously noted, Plaintiff’s Motion for Clarification restates the same arguments

presented in his Motion to Compel, which this Court denied. There is no need to afford Plaintiff

an opportunity to rehash these same arguments for a third time during a telephonic hearing,

presumably in the absence of non-party DPS, after both parties were afforded an opportunity to




                                                  5
      Case 2:19-cv-01463-DSC-MPK Document 46 Filed 04/03/20 Page 6 of 10




brief their positions and this Court denied Plaintiff’s Motion to Compel with explanation in its

Memorandum Order.

       Also, contrary to Plaintiff’s intimation, there is no incongruence between this Court’s

Case Management Order [ECF No. 24] granting Plaintiff leave to subpoena non-party landmen

vendors and the Court’s Memorandum Order [ECF No. 40] denying Plaintiff’s Motion to

Compel compliance with the third-party subpoena directed to DPS. First, granting Plaintiff leave

to subpoena non-parties does not constitute a ruling by this Court that such non-party subpoena

is otherwise enforceable against the non-party. Second, between the time that this Court issued

its Case Management Order and Plaintiff filed his Motion to Compel, the existence of the

aforementioned arbitration agreement came to light and EQT filed its Motion to Compel

Arbitration [ECF No. 33]. As such, the parties are not in need of explanation or clarification

from this Court as to the reasons or grounds for its Order denying Plaintiff’s Motion to Compel.

       D.      Plaintiff Overstates a Party Litigant’s Right to Discovery in a Putative Class
               Action Lawsuit Before Conditional Certification is Granted.

       In his Motion for Clarification, Plaintiff contends (as he previously argued in his Motion

to Compel) that he is entitled to pursue pre-certification discovery from non-party DPS. Plaintiff

argues that courts “routinely allow class discovery as to potential opt-in plaintiffs, even prior to

granting conditional certification or in anticipation of mediation.” [ECF No. 44, at p.2].

       Plaintiff, however, glosses over the distinction between a court authorizing discovery

from a named party defendant before the court grants conditional certification in a putative

FLSA class action lawsuit and the propriety of seeking pre-conditional certification discovery

from a non-party. Notably, none of the cases cited by Plaintiff stands for the proposition that a

plaintiff in a putative FLSA class action lawsuit is entitled to broad ranging pre-conditional

certification discovery from a non-party. In all but one of the cases that Plaintiff cites, the court



                                                  6
      Case 2:19-cv-01463-DSC-MPK Document 46 Filed 04/03/20 Page 7 of 10




ordered limited discovery from the named party defendant prior to granting conditional

certification. This is significant as courts are usually reticent to compel broad-ranging discovery

from non-parties. See In re Domestic Drywall Antitrust Litigation, 300 F.R.D. 234, 238 (E.D.

Pa. 2014) (“[A] court should be particularly sensitive to weighing the probative value of the

information sought against the burden of production on a non-party”).

       The one case cited by Plaintiff where the court allowed pre-conditional certification

discovery from a non-party is inapposite. In Kolasa v. Boes Solutions, Inc., No. 2:17-cv-01087

(W.D. Pa.), the named party defendant served a subpoena on a non-party. The non-party initially

objected to providing documents, but eventually opted to comply with the subpoena after the

court noted during a telephonic conference (which the non-party did not attend) that it believed

the non-party’s objections lacked merit. Unlike this case, neither party filed a motion to compel

subpoena responses, nor were the issues fully briefed for the court’s consideration and

disposition. A cryptic Hearing Memo issued in a case where the subpoenaed non-party was

never afforded an opportunity to present arguments to the court, and where the non-party later

voluntarily opted to comply with the subpoena at issue, does not establish Plaintiff’s entitlement

to broad-ranging pre-hearing discovery from DPS in this matter.

       Moreover, Plaintiff overstates a party litigant’s right to discovery in a putative class

action lawsuit before conditional certification is granted, even from the named defendant. Courts

frequently deny discovery requests directed to named defendants, much less non-parties, seeking

information regarding putative class members absent a conditionally certified class action. See

Mitchell v. Acosta Sales, LLC, 2011 U.S. Dist. LEXIS 165693, at *14-16 (C.D. Cal. Aug. 29,

2011) (“[W]hile there is no blanket prohibition against permitting disclosure of contact

information prior to certification in an opt-in collective action, the weight of authority in this




                                                  7
      Case 2:19-cv-01463-DSC-MPK Document 46 Filed 04/03/20 Page 8 of 10




Circuit and others, finds such discovery premature unless conditional certification has been

granted”). See also Stephens v. Erosion Containment Mgmt., Inc., 2008 U.S. Dist. LEXIS

40986, (M.D. Fla. May 21, 2008) (discovery of contact information prior to conditional

certification is premature); Crawford v. Dothan City Bd. of Educ., 214 F.R.D. 694, 695 (M.D.

Ala. 2003) (discovery directed towards potentially similarly situated employees is premature

when "no collective action has been conditionally certified"); Burkhart-Deal v. CitiFinancial,

Inc., 2009 U.S. Dist. LEXIS 85701, at *3 (W.D. Pa. Sep. 18, 2009) (noting that “pre-certification

discovery is often quite limited” given the less stringent standard for conditional certification

under 29 U.S.C. §216(b)).

       Based on the foregoing, this Court appropriately denied Plaintiff’s Motion to Compel

subpoena responses from non-party DPS.

       E.      This Court Correctly Relied on Ceuric v. Tier One, LLC in Denying Plaintiff’s
               Motion to Compel

       Finally, Plaintiff’s attempts to distinguish Ceuric v. Tier One, LLC, 325 F.R.D. 558

(W.D. Pa. 2018) are unavailing. In Ceuric, a plaintiff, much like this case, brought a class action

suit for unpaid overtime under the FLSA and served a third-party subpoena seeking names,

payroll information, and time records for the named plaintiff, for certain opt-in plaintiffs, and for

individuals who had not opted into the FLSA collective action. The third-party in Ceuric

objected to the subpoena as overbroad and not relevant to the claims of the parties to the extent

the subpoena sought information related to individuals who were not parties to the case. Id. at

562. The Court in Ceuric sustained the third-party’s objection and “limit[ed] its responsibility to

respond to class members who have opted into this lawsuit.” Id.

       Plaintiff attempts to distinguish Ceuric on the basis that the plaintiff’s counsel in that case

did not contest the non-party’s objection to providing class-related discovery regarding



                                                  8
      Case 2:19-cv-01463-DSC-MPK Document 46 Filed 04/03/20 Page 9 of 10




individuals who had not opted into the lawsuit. This is a distinction without a difference. The

court was clear that notwithstanding whether the plaintiff was seeking information regarding

non-opt-ins, the plaintiff was only entitled to information regarding class members who had

opted into the lawsuit. See Ceuric, 325 F.R.D. at 562-63 (“it would appear to be implicit in the

subpoena that requests are limited to individuals who are part of this lawsuit, to the extent it is

not, [the nonparty’s] objection is sustained to limit its responsibility to respond to class members

who have opted into this lawsuit”).

       Accordingly, this Court correctly relied on Ceuric when it held that Plaintiff “cannot

establish the relevance of pay information from a [third party] vendor that never contracted with

or employed him,” and further held that “[i]n the absence of an identified and named putative

class member who has opted into this litigation, Heaster is not entitled to broad discovery of pay

records solely based upon DPS’s status as an EQT vendor.” [ECF No. 40, at p.3].

                                      V.      CONCLUSION

       For the reasons set forth above, Plaintiff’s Motion for Clarification and Request for

Telephonic Hearing should be denied.

 Dated: April 3, 2020                                 Respectfully submitted,

                                                      /s/ Christian Antkowiak
                                                      Christian C. Antkowiak (PA 209231)
                                                      christian.antkowiak@bipc.com
                                                      Nicholas J. Bell (PA 307782)
                                                      nicholas.bell@bipc.com

                                                      BUCHANAN INGERSOLL & ROONEY PC
                                                      Union Trust Building
                                                      501 Grant Street, Suite 200
                                                      Pittsburgh, PA 15219
                                                      Phone: 412-562-8800
                                                      Fax: 412-562-1041

                                                      Attorneys for Defendant



                                                  9
      Case 2:19-cv-01463-DSC-MPK Document 46 Filed 04/03/20 Page 10 of 10




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 3d day of April, 2020, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will send notification of such

filing to the following:

                                    Michael A. Josephson, Esq.
                                      Andrew W. Dunlap, Esq.
                                       Taylor A. Jones, Esq.
                                         Josephson Dunlap
                                  11 Greenway Plaza, Suite3050
                                       Houston, Texas 77046
                                 mjosephson@mybackwages.com
                                   adunlap@mybackwages.com
                                    tjones@mybackwages.com
                                       (Counsel for Plaintiff)

                                   Richard J. (Rex) Burch, Esq.
                                    Bruckner Burch, P.L.L.C.
                                  8 Greenway Plaza, Suite 1500
                                      Houston, Texas 77046
                                   rburch@brucknerburch.com
                                      (Counsel for Plaintiff)

                                       Joshua P. Geist, Esq.
                                      Goodrich & Geist PC
                                     3634 California Avenue
                                 Pittsburgh, Pennsylvania 15212
                                  josh@goodrichandgeist.com
                                      (Counsel for Plaintiff)


                                                     /s/ Christian Antkowiak
4846-7182-6361, v. 1




                                                10
